DETAILED ACTION
Status of Claims
	This action is in response to the application No. 16/605884 filed on 10/17/2019.  Claims 1-5 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a vehicle control planning unit” and “a verification unit” and “a learning unit”  in claims 1-5.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. The claim(s) recite(s) the nominal steps of planning a travel plan for a vehicle, determining a vehicle state, and planning according to learned driving characteristics. The steps above amount to nothing more than an abstract idea of itself that one can undertake in the mental realm alone, such as what happens when a driver plans out a driving of a vehicle attempting to mimic driving characteristics learned during driving training. 

The dependent claims, claims 2-5, reflect further facets of the abstract idea that can additionally be performed in the mental realm such as learning driving characteristics in claim 2, preset alarm conditions (e.g., a user detecting dangerous conditions around the vehicle) in claim 3, learning driving characteristic priorities during manual driving in claim 4, and using rule-based travel in claim 5. None of the dependent claims contain any additional elements or claim limitations that would transform the abstract idea of itself into patent-eligible subject matter.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taguchi JP 2008-180591 (“Taguchi”)1.

As to claim 1, Taguchi discloses a vehicle control device capable of switching between manual driving in which a vehicle travels according to an operation of a driver and automatic driving in which the vehicle automatically travels according to a traveling plan, the device comprising: 
a vehicle control planning unit that plans the traveling plan (see at least ¶18-19; the travel control plan generation ECU 100 has a priority input unit…a plan generation unit…the driving preference is classified into a plurality of categories…); and 
a verification unit that verifies a traveling state of the vehicle based on the traveling plan (see at least ¶16-17; the own vehicle state quantity estimation unit 14 is connected to the own vehicle sensor 20 that detects the own vehicle state quantity…), 
wherein the traveling plan is planned according to learning related to driving characteristics of the driver during the manual driving and a result of learning related to a verification result of the verification unit (see at least ¶47-51; the driving control plan generation device 1 may include a learning unit that learns the driving preference of the driver during manual driving and obtains the respective priorities…).

As to claim 2, Taguchi discloses further comprising: a learning unit that executes the learning related to the verification result of the verification unit and the learning of the driving characteristics of the driver during the manual driving, wherein the vehicle control planning unit plans the traveling plan based on a learning result of the learning unit (see at least ¶47-51; the learning unit 30 may learn the traveling control plan generation parameter itself based on the information from the own vehicle state both estimation units 14…Then, the parameter setting unit 104 may set the travel control plan generation parameter learned in this way as a parameter to be used…).

As to claim 3, Taguchi discloses wherein the verification unit has a plurality of preset alarm items, and selects a corresponding alarm item among the alarm items according to a dangerous event when the dangerous event is detected as a result of verifying the traveling state of the vehicle based on the traveling plan (see at least ¶16-17; the own vehicle state quantity estimation unit 14 is connected to the own vehicle sensor 20 that detects the own vehicle state quantity…), and the traveling plan is planned based on learning corresponding to the selected alarm item and the learned result (see at least ¶47-51; the learning unit 30 may learn the traveling control plan generation parameter itself based on the information from the own vehicle state both estimation units 14…Then, the parameter setting unit 104 may set the travel control plan generation parameter learned in this way as a parameter to be used…).

As to claim 4, Taguchi discloses wherein the learning related to the driving characteristics of the driver during the manual driving is to learn driving characteristics and priorities for a plurality of preset driving characteristic items (see at least ¶47-51; the driving control plan generation device 1 may include a learning unit that learns the driving preference of the driver during manual driving and obtains the respective priorities…), and the learning related to the verification result of the verification unit is to preferentially learn a driving characteristic item with a low priority (see at least ¶47-51; the learning unit 30 may learn the traveling control plan generation parameter itself based on the information from the own vehicle state both estimation units 14…Then, the parameter setting unit 104 may set the travel control plan generation parameter learned in this way as a parameter to be used…).

As to claim 5, Taguchi discloses wherein the verification unit selects a rule-based traveling plan retained in advance when a dangerous event is detected as a result of verifying the traveling state of the vehicle based on the traveling plan, and the learning related to the verification result of the verification unit is to learn according to driving characteristics of the rule-based traveling plan (see at least ¶47-51; the travel time priority is learned by acquiring the travel time when the driver was manually travelling in the past and obtaining the ratio to the market average travel time…). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/               Primary Examiner, Art Unit 3668                                                                                                                                                                                         


    
        
            
        
            
        
            
    

    
        1 All citations are made to a machine translation of JP 2008-180591 retrieved from Espacenet on 2/27/2021.